DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the first fastening mechanism” or “the second fastening mechanism” as first recited in claim 15, line 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkholder (US-4,057,277).
 	Burkholder shows a two-handed scissor-action grasping implement comprising a pair of pivotally connected arms (12,14) each having a handle (20,22) mounted on a proximal end and a clasping paddle (56) mounted on a distal end.

Claim(s) 1-5, 7, 8, 12, 13, and 15, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavanagh et al. (US-8,985,655).
 	The patent to Kavanagh et al. shows a grasping tool comprising a pair of arms (110,111), a pair of handles (160,161), a pair of clasping paddles (140,141), and a central pivot (123) wherein the lower edges (144A,145A) of the paddles press against each other when the tool is in a closed clasping position (see Fig. 3).
	Regarding claim 2, the embodiment shown in Figures 9-11 include multiple rows of slots (283) through each paddle for adjustably mounting the distal end of each arm at a desired “forward” angle (see col. 8, line 61 – col. 9, line 9 of specification).
	In regard to claims 4 and 5, the upper end of each arm can be made from telescopically adjustable portions (see col. 9, lines 59-67).
	Regarding claim 7, each paddle (140,141) includes multiple through holes (283) as best shown in Figures 9-11.
	In regard to claim 13, the paddles are oriented at inward acute angles (alpha) as shown in Fig. 1.
 	Regarding claim 15, the paddles are connected to their respective arms through first and second fasteners (126).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh et al. (US-8,985,655) in view of Libscomb et al. (US-2008/0315601).
 	The central pivot (123) of the Kavanagh et al. tool does not include the two-bearing arrangement as called for in claim 6 of the instant application.	
 	However, the Libscomb et al. publication shows a tool having pivotally connected arms wherein the pivot connection comprises a pivot axle (48), fastener nuts on each end of the axle, and two bearing portions (44) wherein the axle extends through aligned holes in each arm, through holes in each bearing portion, and through the fastener nuts.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Kavanagh et al. central pivot with a dual bearing arrangement, similar to that shown in Figure 6 of the Libscomb et al. publication, in order to create a durable and low friction pivotal connection.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh et al. (US-8,985,655) in view of Burkholder (US-4,057,277).
 	The Kavanagh et al. clasping blades do not show protrusions or ribs on their clasping surfaces as called for in claims 10 and 11.

	It would have been obvious to a person having ordinary skill in the art to provide parallel rows of ribs on the inwardly facing clasping surface of the Kavanagh et al. paddles, as taught by Burkholder, in order to achieve a better grip on the material being clasped.  Regarding claim 9, it would have been obvious to form the resulting paddles as a parallelogram having opposing 100 degree angles in order to best maneuver along certain steps, curbs, or other surfaces.  It is noted that the Kavanagh et al. patent discloses that the geometry of its paddles is not limited to what is shown in the drawings (see col. 9, lines 22-26 of the specification).
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barragan (US-6,428,067) shows clasping paddles shaped complementary to the surfaces where debris is collected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/16/2021